Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to applicant’s response to 27 May 2022. The substitute specification of 27 May 2022 has been entered and overcome the objection to the disclosure. The amendments to the claims have overcome the rejections over the Bryant et al article. While the amendments to the specification has overcome the previous objection to the drawing, it created a new objection discussed below. The rejections over U.S. patent 7,867,557  have been modified in view of the amendments to the claims.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Drawings
	Figure 3 of the drawings is objected to for the following reason. The specification teaches, in Experimental Example 2, that the images of figure 3 are in color and that the colors correspond with the elements in the nanoparticles. Since the images are in black and white, Figures 3(b)-3(h) do not show the images as described in the specification. 
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
	Specification
The disclosure is objected to because of the following informalities: In the last pargraph on page 13 “3€” should be “3(e)”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The band gap energy for HgSe is 0.6, as shown in table 1 of US 20080302418. Thus the claimed embodiment when the intermediate layer is HgSe would not be expected to have a band gap energy in the newly claimed range set forth in claim 1. Thus claim 4 is indefinite for including embodiment excluded from claim 1.  
Claim Rejections - 35 USC § 102
	Claims 1-5 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. patent 7,867,557.
	This reference teaches nanoparticles having the structure of a CdS core, a HgS intermediate layer and a CdS outer layer (col. 2, lines 46-66) and nanoparticles having the structure of a CdS core, a HgSe intermediate layer and a ZnS outer layer. These nanoparticles have the structure of claims 1 and 3-5. The band gap energy of HgS is smaller than that of CdS, the band gap energy of HgSe is smaller than that of CdS and ZnS and the band gap energy of CdS is smaller than that of ZnS and therefore the taught nanoparticles meet the claimed band gap energy relationship. This reference teaches producing nanoparticles, such as those having the structure of CdS/HgSe/ZnS, by producing the CdS core, isolating the produced core, forming the first layer which is composed of HgSe of the core and then forming the second layer which is composed of ZnS on the first layer. This is the claimed process. The taught nanoparticles have the same composition and structure as that claimed and are produced by the same process, which means that the taught nanoparticles must inherently emit shortwave infrared (SWIR) light and the taught HgS layer must has a band gap in the range of 0.7-1.2 eV, absent any showing to the contrary. See MPEP 2117.01(II). The reference teaches the claimed nanoparticles.
	Since the band gap energy of the HgS layer determines the emission wavelength as taught in amended claim 1, the selection of HgS  as intermediate layer of the taught nanoparticle would be expected to control the emission wavelength of the taught nanoparticle, absent any showing to the contrary. Thus the refence implicitly teaches the property of claim 7. 
Claim Rejections - 35 USC § 103
	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent 7,867,557.
	This reference teaches producing nanoparticles, such as those having the structure of CdS/HgSe/ZnS, by producing the CdS core, isolating the produced core, forming the first layer which is composed of HgSe of the core and then forming the second layer which is composed of ZnS on the first layer. This is the claimed process of claim 9. The examples show that isolation step is composed of isolating the core with excess methanol. This process reads upon the claimed since the taught step separates the core from the reaction medium and washes, or purifies, the core in a single step. The reference suggests the claimed process. 
Response to Arguments
	Applicants argues that the reference does not teach or suggest the claimed nanoparticle because the reference is silent as to the band gap energy for the taught HgS intermediate layer. While this is correct, one of ordinary skill in the art would expect that the taught HgS layer to have a band gap in the range of 0.7-1.2 eV since the taught nanoparticle are produced by a process that is identical to the claimed process. Applicants have not presented any evidence that the HgS intermediate layer in the taught CdS/HgS/ZnS nanoparticle does not have a band gap in the range of 0.7-1.2 eV. The rejection is maintained.
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	There is no teaching or suggestion in the cited art of record of a shortwave IR emitting nanoparticles comprising a supporting core having band gap energy of E1; an intermediate layer on the core, where this layer acts as an emitting layer, having a thickness of 0.3-1.2 nm and a band gap energy E2 in the rage of 0.7-1.2eV; and an outer layer that is formed on the intermediate layer and which has a band gap E3, where the size of E2 is smaller in size than E1 and E3. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371. The examiner can normally be reached M-F: 6:00-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
6/22/22